Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  April 17, 2017

The Court of Appeals hereby passes the following order:

A17A1383. COREY LONGS v. THE STATE.

      A jury convicted Corey Longs of theft by deception. Longs filed a motion for
new trial, which the trial court denied on June 8, 2016. Longs subsequently filed a pro
se motion for reconsideration, which the trial court denied on July 19, 2016.
Thereafter, Longs filed a second pro se motion for reconsideration, which the trial
court denied on September 28, 2016. Longs then filed his notice of appeal to this
Court on November 4, 2016. We lack jurisdiction.
      A notice of appeal must be filed within 30 days after entry of the order to be
appealed. OCGA § 5-6-38 (a). The proper and timely filing of a notice of appeal is
an absolute requirement to confer jurisdiction on this Court. See Rowland v. State,
264 Ga. 872 (1) (452 SE2d 756) (1995). No written order appears in the record that
vacates the trial court’s June 8, 2016 order denying Longs’s motion for new trial.
Thus, Longs’s notice of appeal should have been filed within 30 days of the entry of
the June 8 order.
      A motion for reconsideration does not extend the time for filing a notice of
appeal. Cheeley-Towns v. Rapid Group, 212 Ga. App. 183 (441 SE2d 452) (1994).
Further, the denial of a motion for reconsideration is not in itself an appealable order.
Savage v. Newsome, 173 Ga. App. 271 (326 SE2d 5) (1985). Here, Longs filed his
notice of appeal 149 days after the entry of the order denying his motion for new trial.
Therefore, his untimely appeal is hereby DISMISSED for lack of jurisdiction.
      As Longs was both represented by counsel when the court entered its order
denying his motion for new trial and has not been afforded a direct appeal, he is
hereby informed of the following in accordance with Rowland v. State, supra. This
appeal has been dismissed because of your counsel’s failure to file a notice of appeal.
If you still wish to appeal, you may petition the trial court for leave to file an
out-of-time appeal. If the trial court enters an order granting your request, you will
have 30 days from the filing date of that order to file a notice of appeal referencing
your conviction. If the trial court enters an order denying your request, you will have
30 days from the filing date of that order to file a notice of appeal referencing the
denial of your request for an out-of-time appeal.
      The Clerk of Court is directed to send a copy of this order to Longs as well as
to Longs’s attorney, who is also directed to send a copy to Longs.




                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         04/17/2017
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.